DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group I, Claims 1-15, in the reply filed on 12/30/2020 is acknowledged.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2020.

Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14, line 2, after “the second protection”, insert --layer--, for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first insulation layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear where the first insulation layer is located in related to the display panel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 107808826, of record).
Chen et al. discloses, as shown in Figures, a display panel comprising:
	a base substrate (1);
	a first thin film transistor on one side of the base substrate, the first thin film transistor comprising: a first active layer (41), a first protection layer (51), a second protection layer (51), a first source (9) and a first drain (9);
	wherein the first protection layer and the second protection layer are on one side of the first active layer away from the base substrate, and are separated from each other; and


Regarding claim 10, Chen et al. discloses the display panel further comprising:
	a second insulation layer (6) on one side of the first insulation layer away from the base substrate; 
and a first via-hole in the second insulation layer;
	wherein the first protection layer is electrically connected with the first source through the first via-hole.

Regarding claim 11, Chen et al. discloses the display panel further comprising:
	a second via-hole in the second insulation layer, wherein the second protection layer is electrically connected with the first drain through the second via-hole.

Regarding claim 14, Chen et al. discloses the first protection layer and the second protection layer are metal layers.

Regarding claim 15, Chen et al. discloses the first active layer is a semiconductor oxide layer (IGZO, ZnON, ITZO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 108288621, of record) in view of Liu et al. (US 2015/0171224).
Lu et al. discloses, as shown in Figures, a display panel comprising:
	a base substrate (01);
	a first thin film transistor on one side of the base substrate, the first thin film transistor comprising: a first active layer (09), a first source (013b) and a first drain (013b);
	forming of a via-hole (002) corresponding to the first source and/or a via-hole corresponding to the first drain.
Lu et al. does not disclose a first protection layer and a second protection layer are on one side of the first active layer away from the base substrate, and are separated from each other, and the first protection layer and the second protection layer are configured to protect the first active layer from being etched during forming of a via-hole corresponding to the first source and/or a via-hole corresponding to the first drain.  However, Liu et al. discloses a display device comprising forming a first protection layer (15) and a second protection layer (15) on one side of a first active layer (120-121) away from a base substrate (10), and are separated from each other, and the first protection layer and the second protection layer are configured to protect the first active layer from being etched during forming of a via-hole corresponding to the first source (9) and/or a via-hole corresponding to the first drain (9).  Note Figures of Liu et al.  Therefore, it 

Regarding claim 2, Lu et al. and Liu et al. disclose the display panel further comprising:
	a first gate insulation layer (10) on the side of the first active layer away from the base substrate, the first gate insulation layer being between the first protection layer and the second protection layer, and separated from the first protection layer and the second protection layer;
	a first gate (011b) on one side of the first gate insulation layer away from the base substrate and being electrically insulated form the first protection layer and the second protection layer.

Regarding claim 10, Lu et al. and Liu et al. disclose the display panel further comprising:
	a second insulation layer (12) on one side of the first insulation layer away from the base substrate; 
and a first via-hole (002) in the second insulation layer;
	wherein the first protection layer (15) is electrically connected with the first source through the first via-hole.

Regarding claim 11, Lu et al. and Liu et al. disclose the display panel further comprising:


Regarding claim 14, Lu et al. and Liu et al. disclose the first protection layer and the second protection layer are metal layers.

Regarding claim 15, Lu et al. and Liu et al. disclose the first active layer is a semiconductor oxide layer (IGZO, ZnON, ITZO).

Allowable Subject Matter
Claims 3-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claims 3-9 and 12-13 disclosed the claimed display panel comprising a first electrode on one side of the first insulation layer away from the base substrate and in a same layer as the first protection layer and the second protection, a second electrode on one side of the first electrode away from the base substrate, wherein the first electrode and the second electrode are configured to be two electrodes of a pixel capacitor in a pixel circuit, in combination with the remaining claimed limitations of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897